DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 16 recite the limitation “wherein the second guidance is inconsistent with the first guidance”. It is unclear what the term “inconsistent” represents in the limitation. The first and second guidance, as described in the description and broadly interpreted in the claims, represent a virtual objects to guide the surgical tool perform a first and second surgical tasks. There are different scenarios described in the disclosure as how the first and second guidance are placed in the virtual representation of the surgical environment. The first and second guidance might overlap with each other and a method is described in the disclosure on ow to handle when the two overlap. However, there is no description describing if the scenario when the two guidance overlap is what is considered “inconsistent” or another scenario can be described as inconsistent. The Examiner is unable to determine what the term represents and determine the scope of the claim. The claims are considered indefinite.

NOTE: for the purpose of the art rejection of the claims, the term is interpreted to represent the scenario where the two guidance are not overlapping.

Claims 2-9, 11-15, 17-20 are rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quaid et al. [US 20060142657].
As to claim 1. Quaid discloses A system, comprising: 
a robotic device, [fig. 1, 2A, 0111] haptic device 30; 
a surgical tool, [fig. 2A, 0107] surgical tool 50, coupled to the robotic device, [fig. 2A]; and 
circuitry, [fig. 1, 0091, 0092] computing system 20, communicable with the robotic device, [0106], and configured to: 
compare a position of the surgical tool, [0154] the tip of the surgical tool at a current time t is represented in the virtual environment as a Haptic Interaction Point (HIP(t)), with a first engagement region, [fig. 50, 0165] step S104 the algorithm searches neighboring polygons at the HIP(t) to find the closest point on the polygon that is closes to the HIP(t), or [0157] a haptic object 206 defining a virtual cutting boundary for a tibial component 74, associated with a first surgical task, [fig. 1, claims 137, 165] multiple surgical tasks are performed with each surgical task represented sing a virtual boundary, and a second engagement region, [fig. 50, 0165] step S104 the algorithm searches neighboring polygons at the HIP(t) to find the closest point on the polygon that is closes to the HIP(t), or [0157] a haptic object 208 defining a virtual cutting boundary for a femoral component 72, associated with a second surgical task, [fig. 1, claims 137, 169] multiple surgical tasks are performed with each surgical task represented sing a virtual boundary; 
based on a determination that the surgical tool is positioned at the first engagement region and positioned outside the second engagement region, activate first guidance associated with the first surgical task, [fig. 51A, 0165, 0166] when the HIP(t) is determined to be within an area, at location 544, that is closest to a first virtual object 540 and not to a second virtual object 542, the first virtual object is made an active polygon AP(t); wherein [0168] the closest polygon is selected to be an active polygon, and deactivate second guidance associated with the second surgical task, [0168] only a single polygon is an active polygon, wherein the second guidance is inconsistent with the first guidance, [fig. 9], the two haptic objects 206, 208 do not overlap; and 
provide the first guidance by controlling the robotic device, [0151, 0157] the haptic device is controlled based on the boundaries of the active polygon, wherein activating the first guidance and deactivating the second guidance prevents the second guidance from interfering with the first guidance, [0179] the haptic object that is not closes to the HIP does not affected HIP.

As to claim 2. Quaid discloses The system of Claim 1, further comprising a monitor, wherein the circuitry is configured to cause the monitor to display the position of the surgical tool relative to a plurality of bones, [fig. 36, 0214] display showing the position of the tool tip 616a with respect to the tibia and optionally the position of the opposite bone femur.

As to claim 3. Quaid discloses The system of Claim 2, wherein the first engagement region and the second engagement region are defined relative to the plurality of bones, [fig. 9, 0157] relative to the tibia and femur.

As to claim 4. Quaid discloses The system of Claim 1, wherein the first surgical task is a first bone resection and the second surgical task is a second bone resection, [0157].

As to claim 5. Quaid discloses The system of Claim 1, wherein the first guidance guides the surgical tool into alignment with a first target axis, and the second guidance guides the surgical tool into alignment with a second target axis, [0207] axis of each bone is used to aid in the implant planning.

As to claim 6. Quaid discloses The system of Claim 1, wherein the first engagement region is defined based on a threshold distance from a first target axis associated with the first surgical task, [0207].

As to claim 7. Quaid discloses The system of Claim 6, wherein the second engagement region is defined based on the threshold distance from a second target axis associated with the second surgical task, [0207].

As to claim 9. Quaid discloses The system of Claim 1, wherein the circuitry is further configured to prevent activation of the first guidance based one or more additional criteria, the one or more additional criteria different than the determination that the surgical tool is positioned at the first engagement region, [0166] if the two surfaces of the guidance are at the same distance, the already active guidance is selected to be active to avoid unnatural jumps.

As to claims 10, 16 are rejected using the same prior arts and reasoning as to that of claim 1.

As to claims 11-14 are rejected using the same prior arts and reasoning as to that of claims 2-4, 6, respectively.

As to claim 15 is rejected using the same prior arts and reasoning as to that of claim 5.

As to claims 17-19 are rejected using the same prior arts and reasoning as to that of claims 2-4, respectively.

As to claim 20 is rejected using the same prior arts and reasoning as to that of claims 5, 6.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quaid in view of Tenney et al. [US 8911453].
As to claim 8. Quaid discloses The system of Claim 1, wherein the circuitry is configured to activate the first guidance further based on user input selecting the first surgical task.
Tenney teaches a method and system for directing movement o a surgical tool wherein the system allows a user to select the next virtual location, [col. 12, line 64 – cp;/ 13, line 5]; wherein the system controls the robot according to the selected location, [col. 15, lines 5-32].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Quaid with that of Tenney so that the system can use manual selection of the user to perform unexpected actions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 9639156. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations:
a robotic device; a surgical tool coupled to the robotic device is equivalent to the surgical tool of claim 20; and 
circuitry is equivalent to processor … configured to: 
compare a position of the surgical tool with a first engagement region, virtual haptic geometry, associated with a first surgical task and a second engagement region associated with a second surgical task, determining which if the target features is closes to and within a threshold distance of the reference point of the instrument [claim 20]; 
based on a determination that the surgical tool is positioned at the first engagement region and positioned outside the second engagement region, [claim 21], activate first guidance associated with the first surgical task, activating the virtual haptic geometry having the closest target feature, and deactivate second guidance associated with the second surgical task, wherein the second guidance is inconsistent with the first guidance, [claim 22]; and 
provide the first guidance by controlling the robotic device, wherein activating the first guidance and deactivating the second guidance prevents the second guidance from interfering with the first guidance, wherein the selective activation of the virtual haptic geometry having the closest target feature prevents haptic forces associated with a first virtual haptic geometry from interfering with haptic forces associated with a second virtual haptic geometry while the instrument is in the overlapping region, [claim 20].

Claim 5 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 9639156. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of claim 5 is included in the scope of claim 21 of the patent.

Claims 6, 7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9639156. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of claims 6 and 7 is included in the scope of claim 21 of the patent.

Claim 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9639156. Although the claims at issue are not identical, they are not patentably distinct from each other because: the same reasoning applied as to that of claim 1 above.

Claims 14, 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9639156. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of claims of the current application is included in the scope of claim 11 of the patent.

Claim 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9639156. Although the claims at issue are not identical, they are not patentably distinct from each other because: the same reasoning applied as to that of claim 1 above.

Claim 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 9, 11 of U.S. Patent No. 9639156. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of claim 5 is included in the scope of claims 5, 9, 11 of the patent.

Claim 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11259888. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of claim 1 is included in the scope of claim 1 of the patent.

Claim 4 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11259888. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of the current claim is included in the scope of the above claim of the patent.


Claims 8, 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11259888. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of the current claim is included in the scope of the above claim of the patent.

Claim 9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11259888. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of the current claim is included in the scope of the above claim of the patent.

	
Claim 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11259888. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of the current claim is included in the scope of the above claim of the patent.

Claim 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11259888. Although the claims at issue are not identical, they are not patentably distinct from each other because: the limitations and scope of the current claim is included in the scope of the above claim of the patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688